Case: 2:20-cv-02129-EAS-CMV Doc #: 66 Filed: 04/22/21 Page: 1 of 1 PAGEID #: 799




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

CHAD THOMPSON, et al.,

               Plaintiffs,
                                                     Case No. 2:20-cv-2129
      v.                                             Judge Edmund A. Sargus, Jr.
                                                     Magistrate Judge Chelsey M. Vascura

GOVERNOR OF OHIO
MICHAEL DEWINE, et al.,

               Defendants.


                                            ORDER

       This matter is before the Court on Plaintiffs’ motion for a status conference. (ECF No. 65.)

Plaintiffs petitioned the Supreme Court for interlocutory review of the Sixth Circuit’s decision in

this case, which the Supreme Court denied. (Id.) Because the interlocutory appeal process is now

exhausted, this matter is ready to proceed in the district court. Therefore, the Court GRANTS the

motion. (ECF No. 65.) This matter is scheduled for a telephone conference on April 28, 2021 at

10:00 a.m.

       IT IS SO ORDERED.

4/22/2021                                     s/Edmund A. Sargus, Jr.
DATE                                          EDMUND A. SARGUS, JR.
                                              UNITED STATES DISTRICT JUDGE
